DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simioneseu et al. (US Pub. No. 2017/0097908), hereinafter referred to as Simioneseu, in view of Nagrale et al. (US Pub. No. 2019/0278662), hereinafter referred to as Nagrale.

Referring to claims 1 and 11, Simioneseu discloses a method comprising: receiving, by a storage controller coupled to a storage device, a read command (receives an I/O request directed to a logical volume, [0022]) referencing a data block (identifying Logical Block Addresses (LBAs) that have been requested, [0023]); and performing: (a) generating a data structure representing a linked list of buffer locations within a host memory corresponding to the data block (Cache entries indicate which LBAs correspond with which buffer segments, and the cache entries are used as the basis for creating Scatter Gather Lists (SGLs), [0020]; if the received request is a read request, cache manager generates the SGL to perform a DMA transfer of data to the host from cache memory; [0022]); and (b) reading the data block from the storage device (Generating the SGL includes…Cache manager 218 then populates the SGL with, for example, entries that refer to the locations of the determined buffer segments.; [0023]).
While Simioneseu teaches (a) and (b), Simioneseu does not appear to explicitly disclose performing the steps in parallel.
However, Nagrale teaches a technique of generating a data structure and performing a read operation in parallel (concurrently: (i) generating a first data structure...and (ii)...copying data groupings from the first snapshot to the second data volume; [0345]).
Simioneseu and Nagrale are analogous art because they are from the same field of endeavor, managing data structures.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Simioneseu and Nagrale before him or her, to modify the read request handling of Simioneseu to include the concurrent operation technique of Nagrale because the parallel operation reduces the time of back up operations. 
The suggestion/motivation for doing so would have been to save time (Nagrale: [0011]).
Therefore, it would have been obvious to combine Simioneseu and Nagrale to obtain the invention as specified in the instant claim.
As to claims 9 and 19, Simioneseu discloses the linked list of buffer locations includes a scatter-gather list (SGL) (Scatter Gather Lists (SGLs), [0020]) according to the non-volatile memory express (NVMe) specification (NVMe devices, [0017]).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Simioneseu in view of Nagrale, as applied to claims 1, 9, 11, and 19 above, further in view of Swarnkar et al. (US Patent No. 8271700), hereinafter referred to as Swarnkar.
As to claims 2 and 12, the combination of Simioneseu in view of Nagrale does not appear to explicitly disclose wherein (a) further comprises: generating an address table in which each entry of the address table includes a buffer location from the linked list and a length of the buffer location from the linked list, and a reference to another entry in the address table for each entry other than a last entry in the address table.
However, Swarnkar discloses generating an address table in which each entry of the address table (data may be logically organized in…a sub-segment descriptor table; col. 9, lines 35-50) includes a buffer location from the linked list (the structure is organized as a linked list; col. 9, lines 35-50) and a length of the buffer location from the linked list (a start address and an end address for each buffer sub-segment; col. 9, lines 35-50), and a reference to another entry in the address table for each entry other than a last entry in the address table (common data structure may also include a pointer to a next sub-segment; col. 9, lines 35-50).
Simioneseu, Nagrale, and Swarnkar are analogous art because they are from the same field of endeavor, managing data structures.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Simioneseu, Nagrale, and Swarnkar before him or her, to modify the data structure of Simioneseu in view of Nagrale to include the table formatting of Swarnkar in order to provide dynamic management of the data structure. 
The suggestion/motivation for doing so would have been to maintain an accurate representation of a data structure (Swarnkar: col. 9, lines 50-65).
Therefore, it would have been obvious to combine Simioneseu, Nagrale, and Swarnkar to obtain the invention as specified in the instant claim.

Claims 3, 5, 10, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Simioneseu, Nagrale, and Swarnkar, as applied to claims 2 and 12 above, further in view of Kanno et al. (US Pub. No. 2010/0077266), hereinafter referred to as Kanno.
As to claims 3 and 13, the combination of Simioneseu, Nagrale, and Swarnkar, wherein (a) further comprises: adding an entry referencing the data block in a block table; and adding a reference to the address table to the entry referencing the data block.
However, Kanno discloses adding an entry referencing the data block in a block table; and adding a reference to the address table to the entry referencing the data block (block controller 30 receives externally supplied addresses and various kinds of information, and updates the address table 30A and block table 30B on the basis of these pieces of information; [0081], fig. 5).
Simioneseu, Nagrale, Swarnkar, and Kanno are analogous art because they are from the same field of endeavor, managing data structures.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Simioneseu, Nagrale, Swarnkar, and Kanno before him or her, to modify the data structure of Simioneseu to include the block controller architecture of Kanno in order manage the block level memory activity. 
The suggestion/motivation for doing so would have been to manage memory information (Kanno: [0075]).
Therefore, it would have been obvious to combine Simioneseu, Nagrale, Swarnkar, and Kanno to obtain the invention as specified in the instant claim.
As to claims 5 and 15, Simioneseu discloses identifying a plurality of buffer locations corresponding to the data block (entries that correlate buffer segments with LBAs, and SGLs that coordinate DMA transfers of data to and from buffer segments; [0020]); and (c) writing the data block to the plurality of buffer locations (data for host requests is stored in buffer segments, [0020]).
The combination of Simioneseu, Nagrale, and Swarnkar does not appear to explicitly disclose the data block from the address table.
However, Kanno discloses the data block from the address table ([0081], fig. 5).
The suggestion/motivation to combine remains as indicated above.

As to claims 10 and 20, the combination of Simioneseu, Nagrale, Swarnkar, and Kanno discloses the storage device is a NAND storage device (Kanno: fig. 1). Since the NAND memory taught by Kanno is a well-known and extensively employed memory technology, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP 2143.I.B).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Simioneseu, Nagrale, Swarnkar, and Kanno, as applied to claims 3, 5, 10, 13, 15, and 20 above, further in view of Takefman et al. (US Pub. No. 2015/0324281), hereinafter referred to as Takefman.
As to claims 4 and 14, while the combination of Simioneseu, Nagrale, Swarnkar, and Kanno teaches the entry referencing the data block in the block table, the combination does not appear to explicitly disclose a reference to another entry in the block table.
However, Takefman discloses a reference to another entry (a linked list where the LBA of the next block is stored as data or metadata in the current block…may store the list of LBAs in one or more pointer LBA blocks; [0036]).
Simioneseu, Nagrale, Swarnkar, Kanno, and Takefman are analogous art because they are from the same field of endeavor, managing data structures.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Simioneseu, Nagrale, Swarnkar, Kanno, and Takefman before him or her, to modify the data structure of the combination of Simioneseu, Nagrale, Swarnkar, and Kanno to include the LBA linked list structure of Takefman in order to improve access. 
The suggestion/motivation for doing so would have been to improve parallelism (Takefman: [0036]).
Therefore, it would have been obvious to combine Simioneseu, Nagrale, Swarnkar, Kanno, and Takefman to obtain the invention as specified in the instant claim.

Claims 6, 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Simioneseu, Nagrale, Swarnkar, and Kanno, as applied to claims 3, 5, 10, 13, 15, and 20 above, further in view of Rozen et al. (US Pub. No. 2017/0116117), hereinafter referred to as Rozen.
As to claims 6 and 16, Simioneseu discloses the data block is one of a plurality of data blocks and (c) is performed for the plurality of data blocks (entries that correlate buffer segments with LBAs, and SGLs that coordinate DMA transfers of data to and from buffer segments; [0020]).
The combination of Simioneseu, Nagrale, Swarnkar, and Kanno does not appear to explicitly performing the buffer operations in an order that does not correspond to an order of the buffer locations in the linked list.
However, Rozen discloses performing the buffer operations in an order that does not correspond to an order of the buffer locations in the linked list (traversing large portions (or the entirety) of the SGL for out-of-order data operations; [0004]).
Simioneseu, Nagrale, Swarnkar, Kanno, and Rozen are analogous art because they are from the same field of endeavor, managing data structures.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Simioneseu, Nagrale, Swarnkar, Kanno, and Rozen before him or her, to modify the data transfer operations of the combination of Simioneseu, Nagrale, Swarnkar, and Kanno to handle out-of-order operations as taught as background in the art by Rozen because the out-of-order operations would facilitate transfers as data becomes available. 
The suggestion/motivation for doing so would have been to transfer available data rather than delay (Rozen: [0004]).
Therefore, it would have been obvious to combine Simioneseu, Nagrale, Swarnkar, Kanno, and Rozen to obtain the invention as specified in the instant claim.

As to claims 8 and 18, Simioneseu discloses wherein (a) completes before (b) completes (Generating the SGL includes…Cache manager 218 then populates the SGL with, for example, entries that refer to the locations of the determined buffer segments; [0023]).

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 8/8/2022 have been fully considered and are not persuasive.
Regarding independent claims 1 and 11, rejected under 35 U.S.C. § 103 as being unpatentable over Simioneseu in view of Nagrale, with respect to paragraphs 20-23 of Simioneseu, on pg. 8-10 of the response the Applicant asserts:
“Note that these passages require a non-parallel performance of the actions allege to correspond to steps (a) and (b). For example, Simioneseu is alleged to disclose ‘cache manager generates the SGL to perform a DMA transfer of data to the host from cache memory.’ The SGL therefore must exist in order to perform the DMA transfer of data and therefore is generated before the DMA transfer”; 
“This describes SGLs as being based on cache entries and the cache entries are described as ‘correlat[ing] buffer segments with LBAs.’ The SGLs are then used to coordinate DMA (direct memory access operations) to transfer data. This paragraph presumes that SGLs exist before they are used and makes no mention of the SGL being created in parallel with a DMA operation or any other operation that may be characterized as ‘reading the data block from the storage device.’”; 
“Paragraph 22 describes Fig. 4 and describes a listing of steps performed in series, not parallel. In particular, a read I/O request is receive; and SGL is generated to perform a DMA transfer of data from the cache to the host. This paragraph presumes that data is already in the cache and therefore has been read from a storage device prior to generating the SGL. If the cache memory is deemed to be the storage device, the SGL is generated before the data is transferred to the host from the cache memory. In either case, the generation of the SGL is not describe as being performed in parallel with reading data from a storage device.”; and 
“In view of the foregoing, Simioneseu both (a) fails to disclose the above-cited elements of claim 1 and (b) teaches against modification to achieve the above-cited elements of claim 1. In particular, as shown abundantly above, the actions of Simioneseu alleged to correspond to (a) and (b) are required to be performed in series rather than in parallel. To do otherwise would completely change the principal of operation of the approach of Simioneseu. If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. MPEP §2143.01(VD); Jn re Ratti, 270 F.2d 810, 123 USPQ 349 (CCPA 1959).”

The Examiner respectfully disagrees. While Simioneseu teaches generating the SGL to perform a DMA transfer, just as Simioneseu is silent regarding performing the generation of the SGL and DMA transfer in parallel, Simioneseu is also silent regarding generation of the SGL being complete before the start of the transfer can begin.  Therefore, the Applicant’s assertion that “these passages require a non-parallel performance of the actions allege to correspond to steps (a) and (b)” cannot be explicitly determined from teachings of Simioneseu.

With respect to paragraphs 11 and 345 of Nagrale, on pg. 10-12 of the response the Applicant asserts:
“This paragraph describes an approach for identifying changes to snapshots of a volume using checksums and an approach for performing backup operations. In contrast, the teachings of Simioneseu alleged to correspond to (a) and (b) are (a) ‘[c]ache entries are used as the basis for creating Scatter Gather Lists (SGLs)’ and ‘cache manager generates the SGL to perform a DMA transfer of data to the host from cache memory’ (Office Action, p. 3, emphasis added) and (b) ‘[c]ache manager then populates the SGL with, for example, entries that refer to the locations of the determined buffer segments’ (Office Action, p. 3, emphasis added).”; 
“Paragraph 11 makes no reference to DMA, SGL, or data transfer from host memory. Paragraph 11 much less indicates that the elements of Simioneseu alleged to correspond to (a) and (b) could or should be performed in parallel.”; 
“However, neither of these actions include (a) ‘[c]ache entries are used as the basis for creating Scatter Gather Lists (SGLs)’ and ‘cache manager generates the SGL to perform a DMA transfer of data to the host from cache memory’ (Office Action, p. 3, emphasis added) and (b) ‘[c]ache manager then populates the SGL with, for example, entries that refer to the locations of the determined buffer segments’ (Office Action, p. 3, emphasis added). For example, it is not apparent from Simioneseu and Nagrale how a data structure including checksums and an indication that a data grouping 1s null date and ‘pre-warming at least in part a second data volume, from the first snapshot, by copying data groupings from the first snapshot to the second data volume’ relates to the scatter gather lists and direct memory access.”; and 
“The teachings of Nagrale much less overcome the required serial performance of the actions alleged to correspond to (a) and (b) as taught by Simioneseu. For example, paragraph 11 of Nagrale implies a time savings from concurrently performing (i) and (11) concurrently. However, a desire to save time does not overcome the fact that the actions of Simioneseu alleged to correspond to (b) require the result of the actions alleged to correspond to (a) as outlined above.”

The Examiner respectfully disagrees. Regarding the Applicant's argument that “Paragraph 11 makes no reference to DMA, SGL, or data transfer from host memory. Paragraph 11 much less indicates that the elements of Simioneseu alleged to correspond to (a) and (b) could or should be performed in parallel”, which attacks the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
As to the Applicant’s remark that “it is not apparent” how Nagrale “relates to the scatter gather lists and direct memory access”, Simioneseu and Nagrale where demonstrated as analogous art regarding the management of data structures, and both relate to performing data transfer operations. Furthermore, the Applicant’s repeated assertion that “that the actions of Simioneseu alleged to correspond to (b) require the result of the actions alleged to correspond to (a)” is incorrect as indicated above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T OBERLY/             Primary Examiner, Art Unit 2184